 



Exhibit 10.7
STOCK PERFORMANCE PLAN

I.   PURPOSES       The purposes of this Stock Performance Plan (the “Plan”)
are: (a) to provide greater incentive for employees who are or will be primarily
responsible for the growth and success of the business to exert their best
efforts on behalf of E. I. du Pont de Nemours and Company (“the Company”); and
(b) to further the identity of interests of such employees with those of the
Company’s stockholders generally by encouraging them to acquire stock ownership
in the Company.   II.   FORM OF GRANTS

  1.   Grants under this Plan may be made in the form of stock options, stock
options accompanied by stock appreciation rights, restricted shares or units
(“restricted stock”) or a combination of any of these forms and may be made in
replacement of or as alternatives to salary or grants under any other plan or
program of a plan company.     2.   Stock options to purchase shares of the
Company’s common stock granted under this Plan may be either incentive,
performance or other stock options qualified under the Internal Revenue Code as
in effect from time to time (“qualified stock options”) or stock options that
are not qualified under the Internal Revenue Code (“nonqualified stock
options”), or a combination of qualified and nonqualified stock options.     3.
  Stock appreciation rights may be granted by the Company under this Plan upon
such terms and conditions as the Compensation Committee may determine. Such
rights may be granted only when they accompany the concurrent grant of stock
options. Each stock appreciation right shall give the grantee the right to
receive a payment equal to the excess of the fair market value of a share of the
Company’s common stock on the date when such right is exercised over the option
price provided for in the accompanying stock option. Such rights may be
exercised only if the grantee exercises the accompanying stock option by
purchasing one share of the Company’s common stock for each stock appreciation
right exercised. The number of shares subject to exercise under an accompanying
stock option shall be automatically reduced by one share for each stock
appreciation right exercised.     4.   Restricted stock granted under this Plan
shall be subject to restriction, such as forfeiture and a minimum vesting
period. A grantee of restricted shares shall generally have all incidents of
ownership in the restricted shares, including the right to dividends and to vote
(unless otherwise restricted). Restricted shares may be evidenced by book-entry
registration, a stock certificate registered in the grantee’s name but held in
the Company’s custody or issuance of an appropriate legended stock certificate,
as determined by the Compensation Committee.

 



--------------------------------------------------------------------------------



 



III.   LIMITATIONS ON GRANTS

  1.   The aggregate number of shares of the Company’s stock which may be made
subject to stock options granted under this Plan shall not exceed 72,000,000, or
5% of such number for any optionee, during any five consecutive years, of which
only 12,000,000 shares may be subject to restricted stock grants. The number of
stock appreciation rights which may be granted to any optionee under this Plan
shall not exceed 50% of the number of shares made subject to an accompanying
stock option.     2.   If any stock option or restricted stock (without benefit
of dividends) granted under this Plan shall terminate or expire for any reason
without having been exercised or vested in full, the shares not acquired under
such grant shall become available again for further grants under this Plan;
provided also, that shares withheld by or tendered to the Company as payment fo
exercise price or other consideration or satisfaction of withholding taxes shall
become available again for further grants to employees who are not executive
officers; provided, however, that the shares which become so available for
further grants shall not include any shares as to which a stock option has been
reduced by reason of receiving payments under accompanying stock appreciation
rights. The limitations set forth above shall be subject to adjustment as
provided in Article XII hereof.

IV.   ADMINISTRATION

  1.   Except as otherwise specifically provided, the Plan shall be administered
by the Compensation Committee of the Company’s Board of Directors. The
Compensation Committee shall be elected pursuant to the Bylaws of the Company,
and the members thereof shall be ineligible for grants while serving on said
Committee.     2.   The Compensation Committee is authorized, subject to the
provisions of the Plan, from time to time to establish such rules and
regulations as it deems appropriate for the proper administration of the Plan,
and to make such determinations and take such steps in connection therewith as
it deems necessary or advisable.     3.   The Compensation Committee shall,
subject to the provisions of the Plan, determine the time or times when stock
options will be granted, which employees, if any, shall be granted stock
options, the types of stock options to be granted, whether they shall be granted
singly or in combination, when they shall be exercisable, the number of shares
to be covered by each stock option or options, and the terms and conditions of
such stock options; which employees, if any, shall also be granted accompanying
stock appreciation rights, the number of stock appreciation rights which shall
be granted to each of them, and the terms and conditions of such rights; and the
time or times when restricted stock will be granted, which employees, if any,
shall be granted restricted stock, the number of restricted shares to be
granted, the restrictions or conditions on the right to transfer or dispose of
such shares, and the terms and conditions of such restricted stock, including
the number, amount, and timing of vesting increments.     4.   The decision of
the Compensation Committee with respect to any questions arising as to
interpretation of this Plan, including the severability of any and all of the
provisions thereof, shall be final, conclusive and binding.     5.   The
Company’s Board of Directors may elect a Special Stock Performance Committee
pursuant to the Bylaws of the Company which shall have and may exercise all the
rights, powers and duties of the Compensation Committee specified in this Plan
for purposes of making grants for significant achievements by employees who are
not directors or executive officers of the Company. The Special Stock
Performance Committee may also

 



--------------------------------------------------------------------------------



 



      be authorized by the Compensation Committee to assume certain
administrative responsibilities under this Plan.

V.   ELIGIBILITY FOR GRANTS

  1.   Grants under this Plan may be made to employees (including those who are
directors or executive officers of the Company) as determined by the
Compensation Committee (or Board of Directors, if the grantee is a director of
the Company). In determining those employees to whom grants are to be made, the
Compensation Committee (or Board of Directors, if the grantee is a director of
the Company) may take into consideration present and potential contributions to
the Company’s success by such employees, and any other factors which the
Compensation Committee (or Board of Directors, if the grantee is a director of
the Company) may deem relevant in connection with accomplishing the purposes of
the Plan.     2.   The term “employee” may include an employee of a corporation
or other business entity in which the Company shall directly or indirectly own
fifty percent or more of the outstanding voting stock or other ownership
interest, but shall exclude any director who is not also an officer or a
full-time employee of a plan company. The term “plan company” as used in this
Plan shall mean a business entity whose employees are eligible for grants under
this Plan. The term “grantee” as used in this Plan means an employee to whom a
grant has been made under this Plan or, where appropriate, his or her successor
in interest upon death.

VI.   RECOMMENDATIONS AND GRANTS

  1.   Recommendations for grants to members of the Board of Directors shall be
made by the Compensation Committee. Recommendations for grants to employees who
are not members of the Board of Directors shall be made to the Compensation
Committee by the Office of the Chief Executive.     2.   Any grant to a director
shall be made in the sole discretion of the Board of Directors, a majority of
whose members taking final action on any such grant shall be ineligible for
grants under Article V. Any grant to an employee who is not a member of the
Board of Directors shall be made by the Compensation Committee which shall take
final action on any such grant.     3.   Grants may be made at any time under
this Plan and in any of the forms or combinations thereof provided in Article II
hereof. A grantee may receive and may hold more than one grant under this Plan.
    4.   The date on which a grant shall be deemed to have been made under this
Plan shall be the date of the Compensation Committee (or Board of Directors, if
the grantee is a director) authorization of the grant or such later date as may
be determined by the Compensation Committee (or Board of Directors, if the
grantee is a director) at the time the grant is authorized. Each grantee shall
be advised in writing by the Company of a grant and the terms and conditions
thereof, which terms and conditions, as the Compensation Committee from time to
time shall determine, shall not be inconsistent with the provisions of this
Plan.

 



--------------------------------------------------------------------------------



 



VII.   OPTION PRICE       The price per share of the Company’s common stock
which may be purchased upon exercise of a stock option granted under this Plan
shall be determined by the Compensation Committee, but shall in no event be less
than the fair market value of such share on the date the stock option is
granted, and in no event less than the par value thereof. The price so
determined also shall be applicable to any accompanying stock appreciation
right. For purposes of this Plan, fair market value shall be the closing price
of the Company’s common stock as reported on the “NYSE-Composite Transactions
Tape” on the date of grant of a stock option or the date of exercise of a stock
option or stock appreciation right, or if no sales of such stock were reported
on said Tape on such date, the closing price of such stock on the next preceding
day on which sales were reported on said Tape. Such price shall be subject to
adjustment as provided in Article XII hereof.

VIII.   OPTION TERM       The term of each stock option and each stock
appreciation right granted under this Plan shall be for such period as the
Compensation Committee shall determine, but not for more than ten years from
date of grant.   IX.   EXERCISE OF OPTIONS

  1.   Subject to the provisions of this Plan, each stock option and each stock
appreciation right granted hereunder shall be exercisable on such date or dates
and during such period and for such number of shares or stock appreciation
rights as the Compensation Committee may determine. However, in no event shall a
stock option or stock appreciation right be exercisable prior to six months from
date of grant. The Compensation Committee may fix from time to time a minimum
number of shares which must be purchased at the time a stock option is
exercised.     2.   A grantee electing to exercise a stock option shall at the
time of exercise pay the Company the full purchase price of the shares he or she
has elected to purchase. Payment of the purchase price shall be made in cash,
the Company’s common stock (valued at fair market value on the date of
exercise), or a combination thereof, as the Compensation Committee may determine
from time to time. A grantee electing to exercise a stock appreciation right
granted under this Plan shall so notify the Company at the same time he or she
elects to exercise an accompanying stock option. Payment by the Company for such
stock appreciation right may be in cash, common stock (valued at fair market
value on date of exercise), or a combination thereof, as the Compensation
Committee may determine from time to time, but no fractional share of common
stock shall be delivered. With respect to shares of the Company’s common stock
to be delivered upon exercise of a stock option or a stock appreciation right,
the Compensation Committee shall periodically determine whether, and to what
extent, such stock shall be in the form of new common stock issued for such
purposes, or common stock acquired by the Company.     3.   Notwithstanding any
other provision of this Plan, when the fair market value of a share of the
Company’s common stock on the date a grantee elects to exercise a stock option
is less than such amount per share as may be determined by the Compensation
Committee from time to time, the Company may at its election pay the grantee in
cash for each share he or she elected to purchase an amount equal to the excess
of such fair market value over the option price provided for in the stock
option. The Compensation Committee shall periodically determine whether the
Company shall make such cash payment upon exercise of a stock option. When the
Company makes a payment to the

 



--------------------------------------------------------------------------------



 



      grantee under this paragraph 3 of Article IX, it shall not require the
grantee to tender the full purchase price of the shares he or she has elected to
purchase, the Company’s obligation to issue or deliver such shares shall be null
and void, and the right to purchase such number of shares subject to option
shall be terminated. Such payment by the Company shall be deemed to be an
exercise of a stock option and the purchase of shares thereunder for purposes of
paragraph 3 of Article II and Article III.

X.   NONTRANSFERABILITY OF GRANTS       During a grantee’s lifetime no stock
option or stock appreciation right granted under this Plan shall be
transferable, and stock options and stock appreciation rights may be exercised
only by the grantee, except as may otherwise be provided in rules established by
the Compensation Committee to permit transfers or to authorize a third party to
act on behalf of the grantee with respect to any stock options or stock
appreciation rights.   XI.   TERMINATION OF EMPLOYMENT

  1.   The Compensation Committee shall, subject to the provisions of the Plan,
determine the rules relating to rights under stock options, stock appreciation
rights and restricted grants upon a grantee’s termination of employment.     2.
  A grantee shall forfeit all rights under stock options, stock appreciation
rights and restricted stock grants -

  (a)   if the grantee is dismissed or leaves the service of the plan companies
for any reason other than his or her death, or retirement pursuant to the
provisions of the pension or retirement plan or policy of a plan company, or    
(b)   if the grantee retires pursuant to the provisions of the pension or
retirement plan or policy of a plan company, and if thereafter the Compensation
Committee, after a hearing at which the grantee shall be entitled to be present,
shall find that he or she has willfully engaged in any activity which is harmful
to the interest of any of such companies;

      provided, however, that such stock options, stock appreciation rights and
restricted stock grants may continue in effect to such extent and under such
conditions as the Compensation Committee may determine; and provided, further,
that the Compensation Committee may accelerate or waive any restrictions or
conditions applicable to restricted stock grants, in whole or in part, based on
such factors and criteria as the Compensation Committee may determine.     3.  
Upon the death of the grantee or his or her retirement pursuant to the
provisions of the pension or retirement plan or policy of a plan company,
whichever shall first occur, the number of shares subject to option and the
number of stock appreciation rights shall be limited to that number of shares
and rights which the grantee could have acquired or exercised under the terms of
his or her grant or grants on the date of such death or retirement, and the
options or rights representing the remainder of the grant or grants shall
terminate.

XII.   ADJUSTMENTS

  1.   In the event of any stock dividend, split-up, reclassification or other
analogous change in capitalization, the Compensation Committee shall make such
adjustments, in the light of the change, as it deems to be equitable, both to
the grantees and to the Company, in -

  (a)   the number of shares and prices per share applicable to outstanding
stock options,

 



--------------------------------------------------------------------------------



 



  (b)   the number of outstanding stock appreciation rights and their price,    
(c)   the number of shares applicable to outstanding restricted stock grants,  
  (d)   the aggregate limitation set forth in Article III with respect to the
number of shares which may be made subject to options and restricted stock
grants.

      Furthermore, in the event of a distribution to common stockholders other
than interim or year-end dividends declared as such by the Board of Directors,
the Compensation Committee shall make such adjustments, in the light of the
distribution, as it deems to be equitable, both to the grantees and to the
Company, in respect of the items described in (a), (b) and (c) above.     2.  
Any fractional shares or fractional stock appreciation rights resulting from
adjustments made pursuant to this Article shall be eliminated.

XIII.   AMENDMENTS       The Board of Directors reserves the right to modify
this Plan from time to time or to repeal the Plan entirely, or to direct the
discontinuance of grants either temporarily or permanently; provided, however,
that no modification of this Plan shall operate to annul, without the consent of
the grantee, a grant already made hereunder; provided, also, that no
modification without approval of the stockholders shall -

  (a)   increase the number of shares which may be made subject to stock options
or restricted stock grants, or the number of stock appreciation rights which may
be granted under this Plan in the aggregate, except by way of adjustments as
provided in Article XII,     (b)   permit grant of stock options and stock
appreciation rights at a price less than fair market value,     (c)   extend the
maximum term of stock options and stock appreciation rights, or     (d)   permit
a grant under this Plan to a member of the Compensation Committee;

    except that the Board of Directors may take any action it deems advisable to
ensure that qualified stock options may be granted under this Plan in accordance
with the provisions of the Internal Revenue Code, as it may be amended.   XIV.  
MISCELLANEOUS

  1.   The Compensation Committee may adopt such modifications, procedures, and
subplans as may be necessary or desirable to comply with provisions of the laws
of countries other than the United States in which the Company or a plan company
may operate to assure the viability of the benefits of grants made to employees
in such countries and to meet the purposes of the Plan.     2.   Grantees may
use shares of the Company’s common stock to satisfy withholding taxes relating
to grants under this Plan to the extent provided in terms and conditions
established by the Compensation Committee.

 